Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the claims filed 09/25/2020. 
Claims 1-9 have been examined, and all remained pending claims are allowed.

Examiner’s Statement of Reasons for Allowance
Prior arts:
US 2019/0317785 to Wen
[0101] FIG. 8 shows a schematic diagram of a virtualization architecture of a multicore processor in a sixth embodiment of the present application, as shown in the figure, the multi-core processor can be a Linux Kernel including multiple threads, and each core independently runs one virtual operating system during implementation, for example, one kernel serves as a Host Linux Kernel to independently run a Host operating system, one kernel serves as a Guest1 Linux Kernel to independently run a Guest1 operating system (for example, a personal operating system), and another kernel serves as a Guest2 Linux Kernel to independently run a Guest2 operating system (for example, an enterprise operating system), wherein the Guest1 operating system (the personal operating system) can be provided and allocated with resources by Qemu1, and the Guest2 operating system (the enterprise operating system) can be provided and allocated with resources by Qemu2.

US 2017/0203436 to Wei
[0036] FIG. 2 shows the connection of a typical control application example of robot hybrid system application framework in accordance with the present invention. In the example of FIG. 2, the robot controller based on multi-core processors 21 runs the application framework of the robot hybrid operating system of the present invention, the non-real-time system Linux 13 and real-time system Yuqix 17 respectively use RGMP 19 to run on different multi-core CPU to form robot system. The real-time system Yuqix 17 runs on the processor core 2 and is connected to the real-time device (drive unit 2407) through CAN bus 23. Linux system 13 (including robot operating system ROS) runs on the processor core 1, and, according to the different application requirements of robot control, run ROS real-time nodes of different functions, including location closed-loop control 2408, current control 2410, interpolation 
[0042] In the interrupt resource allocation diagram of one embodiment of the processor platform based on dual-core of FIG. 4, the kernels of the two operating systems, the non-real-time system Linux kernel 135 (supporting the non-real-time ROS application node 11) and the real-time system Yuqix kernel 175 (supporting real-time ROS application node 15) communicate using shared memory 43 and obtains the interruptions of their respective external devices 14 and 18 through the global interrupt routing (GIC) module 45, respectively. The respective operating systems perform independent interrupt responses to their respective control devices. Real-Time System Yuqix kernel 175 is typically connected to real-time device 18 (typically a plurality of independent devices); non-real-time system Linux kernel 135 is connected to non-real-time device 14 (typically a plurality of independent devices); interrupt number(s) for devices 14 and 18 control the global interrupt router module (GIC) 45 by configuring, respectively, to route the fixed interrupt number(s) to the corresponding CPU core (processor core 1 or processor core 2). Since the interrupts of the real-time device 46 are all mapped to the real-time operating system Yuqix for processing, the present method can effectively guarantee the real-time of the response of the interrupt.

US 2020/0183795 to Xie
[0035] In this embodiment, the production kernel (or first kernel) may run on the executing body (e.g., the host machine 101 shown in FIG. 1) of the method for processing information, and a virtual machine and a virtual machine monitor may run in the production kernel. The virtual machine may refer to a complete computer system simulated by a software, the virtual machine has a complete hardware system functionality and runs in a completely isolated environment. Here, the production kernel may be a computer program managing and controlling hardware and software resources of a computer, or may be most basic system software running directly on a bare machine. Other software needs to run with the support of the production kernel. Here, the production kernel may be any type of system software, for example, a Linux system.

[0037] In practice, there are a plurality of ways to deal with a kernel crash. For example, there are a plurality of crash dump mechanisms for the kernel of a Linux operating system, so as to save the memory content for post-mortem analysis when the system kernel crashes. For example, kdump is a mechanism provided by the Linux system for dumping runtime memory when a physical machine is down. By reserving some memory in the system, kdump allows the kernel to boot a second kernel to dump the runtime memory when the kernel is down. Kdump is a tool and a service used to dump a memory running parameter when the system crashes, is deadlocked or goes down. For example, once the system crashes, the normal kernel cannot work; at this point, kdump generates a kernel for capturing current running information; the kernel collects all the running statuses and all the data information in the memory at this time into a dump core file, so as to subsequently analyze the cause of the crash; once the memory information is collected, the system automatically reboots.

US 2020/0174669 to Wen
[0033] A KVM virtual machine monitor/virtual machine management application layer crosses the Linux host kernel and the virtual hardware platform. In one aspect, the KVM virtual machine monitor/virtual machine management application layer provides a drive node for the QEMU. In another aspect, the KVM virtual machine monitor/virtual machine management application layer switches a Host Linux system out of the physical CPU, then loads a Guest Linux system to the physical processor, and finally processes subsequent affairs of exceptional exit of the Guest Linux system.
[0035] For implementing the above virtualization solution on smart terminal devices such as robots, mobile phones or tablet computers, the virtualization issue of all the hardware devices needs to be addressed, that is, allowing a virtualized operating system to use the physical hardware devices, for example, the memory, the interrupter resource, the timer, the network, the multimedia, the camera, the display and the like. Since a highly-efficient data transmission method may achieve an ideal virtualization effect for the devices, generally a method for sharing a memory among a plurality of systems is employed to solve the problem of virtualization of the hardware devices.

The prior art of record (Wen in view of Wei, Xie, and Wen) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... a security kernel and a Linux kernel that share a physical memory and run on different physical memory addresses respectively, the operation method of robot operating system comprising: monitoring an operating state of the Linux kernel through the security kernel when the security kernel and the Linux kernel of the robot operating system are both started; and hosting the Linux kernel through the security kernel when the Linux kernel runs abnormally or crashes.” 
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-9 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193